DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al. (US20150048917).
	Re Claim 1, Uchiyama show and disclose
A printed circuit board comprising a substrate (100, fig. 1) and an inductor (30, fig. 1), a first through hole (101, fig. 3) defined in the substrate, the inductor comprising a magnetic core (31, fig. 3) with a middle leg (middle leg of 35, fig. 3), wherein the middle leg passes through the first through hole (fig. 1-3), and a conductive trace on at least one conductive layer of the printed circuit board spirally surrounds the first through hole to form conductive coil of the inductor (the E-shaped core 35 of the magnetic core 31 are provided in the printed circuit board 100. Among the open hole portions 101 and 102 and the three leg portions of the E-shaped core 35, the E-shaped core 35 and the I-shaped core 36 are disposed to face each other via a leg portion arrangement area 103 to which the leg portions not passing through the open hole portions 101 and 102 of the printed circuit board 100 are mounted so that a part of the conductive pattern printed in the printed circuit board 100 functions as a coil of the transformer or the inductor, [0026]; and the coil pattern EC is configured to wind around the leg portion of the E-shaped core 35 of the magnetic core 31 when the magnetic core 31 is mounted to the printed circuit board 100, [0029]).
Re Claim 2, Uchiyama show and disclose
The printed circuit board according to claim 1, wherein the magnetic core comprises an upper magnetic core (35, fig. 3), the upper magnetic core comprises a bottom plate (plate portion of 35, fig. 3) and two side legs perpendicular to the bottom plate (two side legs of 35, fig. 3), the two side legs are disposed on opposite ends of the bottom plate (fig. 3), and the middle leg (middle leg of 35, fig. 3) is disposed at a middle portion of the bottom plate.
Re Claim 3, Uchiyama show and disclose
The printed circuit board according to claim 2, wherein a side wall of the side leg facing the middle leg has an arcuate recess (recess of 35, fig. 3).
Re Claim 4, Uchiyama show and disclose
The printed circuit board according to claim 2, wherein the upper magnetic core is E-shaped (E-shaped 35, fig. 3).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. 
Re Claim 5, Uchiyama show and disclose
The printed circuit board according to claim 2,
Uchiyama disclosed claimed invention, except for wherein two second through holes for the two side legs passing through are defined in the substrate, however, Uchiyama use one through hole for one side leg to pass the PCB and use edge of the PCB to pass another side leg, as shown in fig. 4 and 5 of the imaginary hole “F” indicated by dashed lines; therefore, it would have been obvious to one having ordinary skill in the art to use the imaginary hole “F” as a regular hole, since it works as a hole and let another side leg of the magnetic core to pass through the PCB with similar mounting functionary, in order to have variety design choice of the way to mount the magnetic core through the PCB (Notes: the way of Uchiyama to mount the magnetic core may simplify the process, reduce one hole drilling).
Re Claim 7, Uchiyama show and disclose
The printed circuit board according to claim 5, wherein the conductive trace surrounding the first through hole has a spiral shape and is disposed between the two second through holes (since the coil is around the middle leg of the magnetic core and the coil is conductive pattern printed on the PCB; (the E-shaped core 35 of the magnetic core 31 are provided in the printed circuit board 100. Among the open hole portions 101 and 102 and the three leg portions of the E-shaped core 35, the E-shaped core 35 and the I-shaped core 36 are disposed to face each other via a leg portion arrangement area 103 to which the leg portions not passing through the open hole portions 101 and 102 of the printed circuit board 100 are mounted so that a part of the conductive pattern printed in the printed circuit board 100 functions as a coil of the transformer or the inductor, [0026]; and the coil pattern EC is configured to wind around the leg portion of the E-shaped core 35 of the magnetic core 31 when the magnetic core 31 is mounted to the printed circuit board 100), [0029]), both ends of the conductive trace are electrically connected to other conductive trace of the printed circuit board without solder joints (fig. 6; the coil pattern EC is installed as a surface-shaped exposure area exposed to the outside and provided with a flat-surface-shaped conductive pattern at the same time, a location where such a surface-shaped exposure area is installed is the coil pattern wound with respect to the magnetic core of the transformer, [0042]).
Re Claim 8, Uchiyama show and disclose  
The printed circuit board according to claim 7, 
Uchiyama disclosed claimed invention except for wherein one end of the conductive trace on a conductive layer is electrically connected to the conductive trace on another conductive layer of the printed circuit board through vias, since 
Uchiyama disclosed the conductive coil pattern of the inductor around the hole and in the PCB (a conductive pattern and a pattern functioning as a coil of a transformer or an inductor are formed in the printed circuit board 100, [0026]), therefore, it would have been obvious to one having ordinary skill in the art to use a via to connect the winded coil pattern in different layers, in order to variety design choice of way to connect winded coil patterns in the PCB for the electronic device, and since using a via to connect winded coil patterns in different layers of a PCB is well-known and common in the art.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. in view of Mehrotra et al. (US20080111657).
Re Claim 6, Uchiyama show and disclose  
The printed circuit board according to claim 5, wherein the magnetic core further comprises a lower magnetic core (36, fig. 3) disposed opposite the upper magnetic core, the upper and lower magnetic cores are disposed on opposite surfaces of the substrate respectively (fig. 3), and the lower magnetic core is in contact with the side legs of the upper magnetic core (fig. 1-3),
Uchiyama does not disclose
a gap is formed between the lower magnetic core and the middle leg of the upper magnetic core.
Mehrotra teaches a device wherein
a gap is formed between the lower magnetic core and the middle leg of the upper magnetic core (middle leg with gap, fig. 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art to use a magnetic core with middle leg having a gap as taught by Mehrotra, in order to variety design choice of a middle leg with or without a gap in a magnetic core for the electronic device, and since using a middle leg of a magnetic core with or without are both well-known and common in in the art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. in view of Tada et al. (US20170278607).
Re Claim 9, Uchiyama show and disclose
The printed circuit board according to claim 1, 
Uchiyama does not disclose 
wherein material for manufacturing the magnetic core comprises Fe203, Mn3O4, ZnO.
Tada teaches a device wherein
material for manufacturing the magnetic core comprises Fe2O3, Mn3O4, ZnO (a MnZn-based ferrite which contains Fe2O3, MnO and ZnO, [0008]). 
Therefore, it would have been obvious to one having ordinary skill in the art to use Fe2O3 or ZnO material in a magnetic core as taught by Tada, in order to reduce loss change with temperature for the electronic device and to improve temperature dependence of the magnetic core loss ([0008], Tada).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. in view of Seifert et al. (US20090002942).
Re Claim 10, Uchiyama show and disclose
The printed circuit board according to claim 1, further comprising at least one capacitor (10 and 50, fig. 1) mounted to the substrate;
Uchiyama does not disclose
the capacitor mounted to the substrate by a mounting bracket, the mounting bracket including at least one latching arm for engaging the capacitor.
Seifert teaches a device wherein
the capacitor mounted to the substrate by a mounting bracket (holder 11, fig. 1-3), the mounting bracket including at least one latching arm (retaining clamp 13, fig. 1-3) for engaging the capacitor.
Therefore, it would have been obvious to one having ordinary skill in the art to use a capacitor mounting holder with retaining clamp as taught by Seifert for mounting the capacitor of Uchiyama, in order to make the capacitor more securely mounted on the circuit board for the electronic device. 
Claims 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. in view of Li et al. (US20170179803).
Re Claim 11, Uchiyama show and disclose
A printed circuit board according to claim 1,
Uchiyama does not disclose
a motor comprising a stator and a rotor.
Li teaches a printed circuit board used in a motor
a motor (fig. 2) comprising a stator (stator 30), a rotor (rotor 20) and a printed circuit board (PCB 50).
Therefore, it would have been obvious to one having ordinary skill in the art to use a printed circuit board in a motor as taught by Li for the printed circuit board of Uchiyama, in order to make a completed working system of the motor assembly for the electronic device. 
Re Claim 12, Uchiyama and Li disclose
The motor according to claim 11, further comprising a support member (supporting member 40, fig. 2, Li) and a bottom cover (bottom cover 60, fig. 2), wherein the stator is fixed to one side of the support member (fig. 2), the bottom cover is fixed to opposite side of the support member (fig. 20, the bottom cover and the bottom end of the support member together form a receiving space, and the printed circuit board is received in the receiving space (fig. 2).
Re Claim 13, Uchiyama and Li disclose
The motor according to claim 12, wherein a recess (recess in supporting member 40, fig. 2, Li) is defined in the support member facing the printed circuit board for accommodating electronic components (fig. 2), and heat dissipation fins (heat dissipation fins on 40, fig. 2) are formed on the support member toward the stator.
Re Claim 14, Uchiyama show and disclose 
The motor according to claim 11, wherein the magnetic core comprises an upper magnetic core (35, fig. 3), the upper magnetic core comprises a bottom plate (plate of 35, fig. 3) and two side legs (two side legs of 35, fig. 3) perpendicular to the bottom plate, the two side legs are disposed on opposite ends of the bottom plate (fig. 3), and the middle leg (a middle leg of 35, fig. 3) is disposed at a middle portion of the bottom plate.
Re Claim 16, Uchiyama show and disclose
The motor according to claim 14, wherein the conductive trace surrounding the first through hole has a spiral shape and is disposed between the two second through holes (since the coil is around the middle leg of the magnetic core and the coil is conductive pattern printed on the PCB; (the E-shaped core 35 of the magnetic core 31 are provided in the printed circuit board 100. Among the open hole portions 101 and 102 and the three leg portions of the E-shaped core 35, the E-shaped core 35 and the I-shaped core 36 are disposed to face each other via a leg portion arrangement area 103 to which the leg portions not passing through the open hole portions 101 and 102 of the printed circuit board 100 are mounted so that a part of the conductive pattern printed in the printed circuit board 100 functions as a coil of the transformer or the inductor, [0026]; and the coil pattern EC is configured to wind around the leg portion of the E-shaped core 35 of the magnetic core 31 when the magnetic core 31 is mounted to the printed circuit board 100), [0029]), both ends of the conductive trace are electrically connected to other conductive trace of the printed circuit board without solder joints (fig. 6; the coil pattern EC is installed as a surface-shaped exposure area exposed to the outside and provided with a flat-surface-shaped conductive pattern at the same time, a location where such a surface-shaped exposure area is installed is the coil pattern wound with respect to the magnetic core of the transformer, [0042]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. in view of Li et al., further Mehrotra et al.
Re Claim 15, Uchiyama and Li disclose
The motor according to claim 14, wherein the magnetic core further comprises a lower magnetic core (36, fig. 3) disposed opposite the upper magnetic core, the upper and lower magnetic cores are disposed on opposite surfaces of the substrate respectively (fig. 3), and the lower magnetic core is in contact with the side legs of the upper magnetic core (fig. 1-3), 
Uchiyama and Li do not disclose
a gap is formed between the lower magnetic core and the middle leg of the upper magnetic core.
Mehrotra teaches a device wherein
a gap is formed between the lower magnetic core and the middle leg of the upper magnetic core (middle leg with gap, fig. 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art to use a magnetic core with middle leg having a gap as taught by Mehrotra, in order to variety design choice of a middle leg with or without a gap in a magnetic core for the electronic device, and since using a middle leg of a magnetic core with or without are both well-known and common in in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140373678-A1 US-20110316612-A1 US-20050134139-A1 US-20140184034-A1 US-20120138058-A1 US-20110215658-A1 US-20050280323-A1 US-20050184602-A1 US-20160344119-A1 US-20110038133-A1 US-20190267862-A1 US-20190077440-A1 US-20170201151-A1 US-6549436-B1 US-8957559-B2 US-10348167-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848